Citation Nr: 1637031	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to September 1999.  He passed away in September 1999.  The appellant is the Veteran's biological child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Notification was mailed in November 2009.  This matter was previously before the Board in April 2012, when it was remanded by another Veterans Law Judge for additional development.  The matter has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that it appears that the appellant wishes for his mother to represent him in this matter.  Representation by an individual unaccredited by VA is permitted on a one-time basis, provided that no compensation is charged or paid for such representation.  38 C.F.R. § 14.630.  However, this provision requires that the appellant and his proposed representative complete and file VA Form 21-22a.  On remand, the appellant should be provided a copy of this form and notified that it must be completed before his mother, or any other individual, can represent him in this matter.

Prior to the Board's initial review of this matter in April 2012, the appellant submitted a December 2011 signed release for VA to obtain private records, identified as pertinent to this appeal, from Dr. McDaniel and from Scott & White Pain Clinic.  It does not appear that these records were ever sought for association with the file.  The Board acknowledges that March 2013 correspondence requested that the appellant submit additional releases.  However, the appellant may have (reasonably) believed that previously identified records were already obtained, or that previously signed releases were sufficient for development.  On remand, the AOJ must specifically seek records from the treatment providers previously identified, to include requesting new release forms, if necessary.

The Board notes that the appellant has also identified that he has been diagnosed with psychiatric disability that contributes to his incapacity for self-support, and that the record reflects that he has received treatment from the medical complex at Ft. Hood, Texas, to include West Ft. Hood Medical Clinic and Carl R. Darnall Army Medical Center.  On remand, the appellant should be asked to provide a release for VA to obtain records of any private psychiatric treatment.  Additionally, records of medical treatment provided by a federal facility, as with all federal records, are deemed to be constructively of record and must be associated with the file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
 
Finally, the appellant failed to report for a scheduled July 2013 VA examination.  In December 2014, he requested that the examination be rescheduled.  On remand, he should be scheduled for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the appellant requesting that he submit a completed and signed VA Form 21-22a if he wishes for his mother, or another individual, to represent him in this matter.  A copy of VA Form 21-22a should be included in the correspondence.  

If VA does not receive a response from the appellant within 30 days from such request, it will be assumed that the appellant will represent himself and development and review of his appeal will be resumed.

2.  The AOJ should secure for the record copies of the complete clinical record from Dr. McDaniel and from Scott & White Pain Clinic.  If an updated release form is required, the appellant should be asked to provide one.  

The AOJ should also ask the appellant to submit authorization and release forms for VA to obtain psychiatric treatment records or any other records of private treatment.  If he provides the identifying information and releases sought, secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the appellant must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received. 

3.  The AOJ must obtain any pertinent treatment records from West Ft. Hood Medical Clinic and Carl R. Darnall Army Medical Center.  

4.  Following the completion of the above ordered development, the AOJ should arrange for the appellant to be scheduled for an appropriate VA examination to determine whether he was incapable of self-support prior to his 18th birthday.  (In the event that he is unable or fails to report for the scheduled VA examination, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the information of record.)  The entire claims file must be reviewed by the examiner. 

The examiner is asked to determine the nature and severity of the appellant's disabilities and is requested to state whether it is at least as likely as not (defined as a 50 percent or greater probability) that the appellant was permanently incapable of self-support by reason of mental or physical defect before he turned 18.  The examiner must discuss the specific evidence that establishes that the appellant is capable or incapable of self-support with particular attention to his industrial and employment capabilities, if any.

The examination report must include a complete rationale and reasoning for all opinions and conclusions expressed. 

If an opinion cannot be provided without resort to mere speculation, the examiner must provide a complete explanation stating why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  The AOJ should then review the record, arrange for any further development indicated, and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative (if any) opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




